Citation Nr: 1729392	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-11 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1983 to December 1991.  He has additional service with the New York National Guard, including active duty for training (ADT) on April 6, 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In December 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining another medical opinion.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the December 2013 Remand.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran had a cervical spine injury prior to his period of active duty for training in April 2008 and that injury was not aggravated by that period of active duty for training.   


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations as discussed in further on in the decision. 

As requested by the Board in its December 2013 remand, the AOJ obtained from the Department of the Army (and any associated facilities) all outstanding service treatment records of the Veteran, and verified his periods of service.  Specifically, associated with the claims file is a January 2015 memorandum from the Department of the Army, Dwight David Army Medical Center, which states that all known relevant military service treatment records for the Veteran were enclosed and that other than the enclosed records it was concluded that no further records exist for all periods of service and the records provided were deemed complete and current to date.  In correspondence dated in June 2015 and July 2015 the AOJ requested from the National Guard Bureau, the U.S. Army Human Resources Command, the Veteran's unit 3D BN 309 IN for service treatment records, to include any line of duty determination, and verification of all periods of service distinguishing dates which are active duty and active duty for training.  In June 2015 DPRIS responded with service treatment records and military personnel records.  Further, pursuant the Board's Remand, in June 2015, July 2015, September 2015, and October 2015 the AOJ sent to the Veteran letters requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a disease is first diagnosed after active service, service connection will be granted when all of the evidence establishes that the disease was incurred during active service.  38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d). 

For the purposes of 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease exited before acceptance and was not aggravated by such service.  38 U.S.C.A. § 1111.  This is referred to as the presumption of soundness.  Id.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Once it is demonstrated that there was an increase in the severity of a preexisting injury during active service it is presumed to have been aggravated by such service; the presumption can be rebutted by clear and unmistakable evidence that the worsening was due to the natural progress of the condition.  See 38 C.F.R. § 3.306.  

"Active service" includes active duty, a period of active duty training (ACDUTRA) in which the individual was disabled from a disease or injury incurred or aggravated in the line of duty, and a period of inactive duty training (INACDUTRA) in which the individual was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101 (24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304. 

Here, the Veteran contends that he had a preexisting cervical spine injury that was aggravated during a period of ACDUTRA in April 2008.  He reports that his initial injury occurred during civilian work as a police officer in August 2005, and that his cervical spine disorder was aggravated by an injury during ACDUTRA in April 2008.

For veterans who have achieved "veteran" status through a prior period of service and claim a disability was incurred or aggravated during a later period of ACDUTRA, the presumption of soundness applies only when the veteran received an entrance examination for that period and the claimed disability was not noted.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  There is no entrance examination for the period of ACDUTRA in this case so the Veteran is not presumed sound.

This presumption of aggravation does not apply to a claim based on a period of ACDUTRA; rather, direct evidence is required "both that a worsening of the condition occurred during the period of [ACDUTRA] and that the worsening was caused by the period of [ACDUTRA]."  Smith, 24 Vet. App. at 48 (emphasis in original); see also Donellan v. Shinseki, 24 Vet. App. 167, 172-74 (2010). 

The U.S. Court of Appeals of Veterans Claims (Court) recently explained an exception to this rule in Hill v. McDonald, 28 Vet. App. 243, 246 (2016), as follows:

(1) where VA determines that a claimant has established veteran status for a period of ACDUTRA by establishing service connection for one disability, the claimant may take advantage of the presumption of aggravation for other preexisting disabilities claimed to have been aggravated during the same period of ACDUTRA; and (2) an entrance examination given prior to the period of ACDUTRA is not necessary for the application of the presumption of aggravation where the baseline severity of the preexisting condition can be determined through other contemporaneous evidence. 

The Court noted that, "as a practical matter, ACDUTRA [v]eterans are not provided with routine examinations" and, therefore, "there will likely be an absence of evidence as to a condition that preexisted a period of ACDUTRA and whether that condition was aggravated during that distinct period of ACDUTRA."  Id. at 253 (internal quotations omitted).  The Court noted its prior holdings in Smith and Donnellan, supra, that the presumption of aggravation is not applicable to a claim based on ACDUTRA.  Id. at 250.  The Court distinguished the facts in Hill, stating that the veterans in the prior cases had sought benefits for a single disability based on the specified period of ACDUTRA, whereas the appellant in Hill was claiming multiple disabilities as incurred during one period of ACDUTRA, and service connection had already been granted for one disability for that period.  Id. 

Moreover, as noted by the Court in Hill, the presumption of aggravation does not automatically apply in any case.  Instead, the Veteran has the burden of showing a "permanent worsening of a preexisting condition during the relevant period of service" to trigger the presumption.  Id. at 252-53 (citing Wagner v. Principi, 370 F.3d 1089, 1096).  If the presumption of aggravation is triggered, then the burden reverts back to VA to show by clear and unmistakable evidence that the preexisting condition was not aggravated by the period of service, in that the increase was due to the natural progress of the condition.  

In the case at hand, the Veteran has not been found to have any other condition for which service connection has been established based on the period of ACDUTRA of interest - in April 2008.  Nor has he claimed any other disability should be service connected based on this period.  Thus, there is no presumption of aggravation applicable to this case. 

Temporary flare-ups or recurrence of manifestations of a preexisting condition are not sufficient to establish an increase or aggravation for non-combat veterans; rather, the underlying condition must have permanently worsened.  Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

Given that the presumption of soundness, the presumption of aggravation, and the presumption of service connection for chronic diseases do not apply in this case, the question is whether the Veteran had a preexisting injury or disease involving his cervical spine, and if so, whether it was chronically worsened by the period of ACDUTRA in April 2008.  

As discussed in detail below, the evidence shows that the Veteran injured his neck in multiple other accidents related to his civilian employment as a police officer in August 2006 and June 2008, as well as in a motor vehicle accident in November 2007.

Lay evidence may be competent and sufficient to establish all elements of service connection.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Laypersons, including Board adjudicators, may be competent to make determinations as to some medical principles, depending on the facts of the case.  Id.; Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring). 

The Board is entitled to utilize common sense in drawing reasonable inferences from the facts of record; indeed, "[d]rawing an inference based on the evidence is at the heart of any adjudication."  Kahana, 24 Vet. App. at 435 (internal quotation marks omitted); cf. United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that jurors, as fact finders, may use common sense to evaluate facts). 

Reasonable doubt will be resolved in the Veteran's favor; this means a substantial doubt that is within the range of probability, not an actual conflict or contradiction.  38 C.F.R. § 3.102.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  In other words, a claim will not be granted simply because there is conflicting evidence; rather, the benefit of the doubt applies where there is no compelling reason to favor the negative over the positive evidence and it is "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Relevant evidence of record includes the Veteran's statements, service treatment records, VA treatment records and private treatment records.  Specifically, service treatment records include a November 1984 Report of Medical Examination indicating the purpose of the exam was due to lost records, noting the exam covered the time period of the last year and three days.  The Veteran received a normal evaluation of the spine.  There is also an undated Report of Medical History, an October 2003 Reserve enlistment Report of Medical History and Report of Medical Examination, which shows no spine problems.  A February 2009 Report of Medical History for medical board review and retirement shows the Veteran reported having neck surgery in 2006.  A January 2015 Report of Medical History for Reserve Medical Board shows the Veteran checked "yes" to having swollen or painful joints.  He explained that he had arthritis in the neck and also herniated disks in the neck as a result of a "roller over accident."  

The evidence of record also includes various VA and private treatment records referring to the Veteran's reports of multiple neck injuries.  First, a January 1995 VA treatment record from Syracuse VA Medical Center (VAMC) shows the Veteran presented for follow-up of his cervical spine injury after a motor vehicle accident.  He was diagnosed with whiplash and was cleared to return to full duty.

An October 2005 private MRI from Mohowk Glen Imaging identified mild degenerative narrowing of the C6-C7 disc space noting that the MRI was performed "status post fall."

A March 2006 private operative report shows the Veteran underwent cervical laminectomy.  Thereafter, a June 2006 private treatment record from Chestnut Commons Physical Therapy and Rehabilitation Center notes that the Veteran was seen status post cervical laminectomy performed in March 2006.  The report notes that the Veteran reported prior to surgery he had constant neck pain with left-sided radiculopathy.  He reported the onset of symptoms was in August when he fell from a porch.  The report further notes that the Veteran denied any prior history of neck problems before the August injury.  Here, according to the record evidence, is the second neck injury.

Private treatment records dated from March 2006 to April 2008 from the office of Dr. J.T.M. shows that the Veteran was treated for neck pain post cervical laminectomy.  An August 2007 letter from Dr. J.T.M.'s office states that the Veteran has fully recovered from his cervical surgery and was capable to return to duty.  

An August 2007 service treatment record shows the Veteran was placed on physical profile post cervical laminectomy and chronic neck pain.  Service treatment records also include multiple physical profiles for cervical spine pain dated in June 2007, March 2008, June 2009, and September 2009.

A March 2008 private treatment record shows the Veteran presented for follow-up of a minor motor vehicle accident that occurred in November 2007 while he was driving a patrol car.  According to the record evidence, this is the third neck injury.

A subsequent April 2008 service treatment record titled "Statement of Medical Examination and Duty Status" by Dr. J.R.J. notes the Veteran was involved in a HMMWV/HEAT rollover training exercise where he aggravated an injury to the cervical region of his spine.  

A subsequent April 2008 and June 2008 private treatment record notes the Veteran reported for follow-up of his herniated disk disease at the C5-C6 level further noting that the Veteran had recently got into an altercation while on duty with a citizen causing worsening of his left neck symptomology.  The records do not show that the Veteran reported a neck injury occurring in April 2008 during ACDUTRA.

A December 2008 letter from Dr. J.R.J. of Jarosz Chiropractic states that the Veteran had been under his care since April 7, 2008 for a work-related cervical injury from August 2005.  Dr. J.R.J. further states that the Veteran's cervical spine disc herniation was aggravated due to a military HUMV training exercise on April 6, 2008 and explained that "although there is no specific documentation regarding this event in my S.O.A.P. notes, I do recall a brief discussion on this topic."  Dr. J.R.J. does not provide any further discussion of the in service injury.

In a March 2009 application for social security disability, the Veteran reported that he was employed as a police officer from September 1993 to June 2008 and he initially injured his neck in August 2005 at work and thereafter he had surgery.  He explained upon returning to work post surgery the injury was aggravated in June 2008 at work when he was involved in a physical altercation.  The record does not show that the Veteran reported in April 2008 he was involved in a HMMWV/HEAT rollover training exercise where he aggravated an injury to the cervical region of his spine.  

During the period on appeal, private treatment records from Dr. E.C.B of Rome MRI, and Dr. J.T.M. reflect that the Veteran reported for workman's compensation follow-ups but did not mention aggravating the preexisting cervical spine injury in April 2008 during training.  Specifically, treatment records note that the Veteran reported for follow-up of his compensation related September 1, 2005 cervical radiculopathy and herniated disc disease.

A June 2009 service treatment record shows the Veteran reported to medical for a fit for full duty evaluation.  Following medical record review and evaluation the examiner concluded the Veteran should return to his Reserve unit to have a Medical Evaluation Board.

An October 2009 private treatment record from Dr. R.C. of Osteopathic Manipulative Treatment shows the Veteran reported injuring his neck on three separate occasions while working as a police officer.  First, in September 2005, August 2006, and June 2008.  According to the Veteran's reports, he first injured his neck in September 2005 during an altercation trying to arrest a suspect and he fell off a porch.  Thereafter, in August 2006 someone attacked him, which caused exacerbation of neck pain.  In June 2008 the Veteran reported he injured his neck while on duty as a police officer involved in an altercation.  The Veteran did not report an April 2008 neck injury during service.  Here, according to the record evidence, the Veteran's report of an August 2006 work related neck injury is the sixth neck injury.

An April 2010 service treatment record notes the Veteran was currently involved in a line of duty investigation and shows the Veteran presented for evaluation to determine whether recent injuries sustained while in a "rollover trainer" could exacerbate his cervical spine condition.  Following examination, the physician concluded that cervical radiculopathy and current neck pain exacerbation was most likely related to the injury sustained during rollover training.  The examiner's rationale was the "preponderance of evidence would support same."  This is, however, not a rationale but rather a statement of how sure the examiner was of the conclusion.

VA treatment records dated from May 2010 to December 2015 are associated with the claims file.  Treatment records show ongoing treatment for neck pain.  However, other than the Veteran's documented reports, the record does not establish that a preexisting cervical spine injury was aggravated in April 2008 during ACDUTRA.  Specifically, a May 2010 VA treatment record notes the Veteran presented with neck pain status post cervical laminectomy noting that he "sustained [a] service related injury to the neck" in 2008.  Treatment records also note the Veteran reported he was there to establish care for his neck pain.  According to the Veteran's reports, he initially injured his neck at work in 2005 when he fell off a porch.  He thereafter injured his neck in 2008 during a training exercise.  The Veteran reported that he hit his head and since this time he has worsening neck pain.  

A May 2010 service treatment record indicates the Veteran presented with chronic neck pain that was exacerbated during an unexpected rollover training.  A MRI identified degenerative arthritic changes at C6-C7.

A subsequent June 2010 VA treatment record shows the Veteran presented with neck pain noting that he initially injured his neck on the job when he fell off a porch in 2005.

In March 2015 and again in December 2015 (with a December 2015 addendum opinion) the Veteran was afforded VA examinations of the cervical spine to determine whether his preexisting cervical spine disorder was aggravated in service during the April 2008 training exercise.  The March 2015 and December 2015 examination reports reflect the Veteran reported initially injuring his neck in 2005 on duty as a police officer and that this injury was aggravated in April 2008 during a roll over training exercise when the seatbelt broke.  The examiner's diagnosed degenerative arthritis of the spine and intervertebral disc syndrome.

In March 2015, the examination report notes the Veteran first injured his neck while working as a police officer and in 2006 he had a cervical laminectomy.  He worked almost 20 years as a police officer and now receives social security disability for his neck condition.  He reported on April 5, 2008 while on Reserve weekend duty he was in a rollover exercise; he states the Humvee was not supposed to roll over, but it did and his seatbelt broke.  He began a Medical Evaluation Board in 2010 and since that time he has not had to complete physical training but he just "shows up".  There is no further discussion or opinion provided.  

On VA examination in December 2015 the Veteran reported sustaining two additional neck injuries on duty as a police officer in 2007 and in June 2008.  He also reported receiving workman's compensation from June 2008 to September 2010 as well as SSA disability.  The examiner opined following review of the records, interview and examination of the Veteran, and search of the literature for current understanding of conditions under investigation the Veteran's degenerative arthritis of cervical spine (claimed as C5-6 disc herniation) is less likely as not (less than 50/50 probability) aggravated by military training.  As to preexistence, the examiner noted the above references to the preexisting cervical spine disorder in service and post service treatment records as indicating preexistence.  

As to aggravation, she wrote in a subsequent December 2015 addendum opinion, that the April 2008 line of duty report and a sworn statement dated in November 2012 by a unit Commander, LTC indicates that the Veteran was involved in a HMMWV/HEAT rollover training exercise in April 2008 when he aggravated an injury to the cervical region of his spine and also that the Veteran was seen as outpatient.  The examiner opined that there was no service treatment record evidence that the Veteran reported with neck pain after the April 6, 2008 incident, except the sworn November 2012 statement of the LTC.  The examiner explained that the claims file shows he was seen soon on April 22, 2008, June 25, 2008, August 29, 2008, and October 23, 2008 by his private physician and neurosurgeon for workman's compensation due to his injury as a police officer.  The examiner notes that the treatment records do not indicate that the Veteran mentioned an injury while in training in the military.  He only stated injuries in the line of duty as a police officer.  The examiner concluded that despite the November 2012 sworn statement about the Veteran having aggravated a previous neck injury during HEAT rollover training on April 6, 2008, "it was likely that condition was temporary or intermittent flare-ups of a preexisting injury or disease, not sufficient to be considered an increase in severity."

The examiner further noted that while medical records consistently document neck injuries from police duty they also consistently lack the Veteran's reports that he injured his neck aggravating a preexisting neck injury in April 2008 during training.  Specifically, the examiner noted that the Veteran presented for neck pain shortly thereafter concerning workman's compensation for a neck injury sustained at work on April 22, 2008, June 25, 2008, August 29, 2008, and October 23, 2008 but did not mention an aggravating injury of the neck that occurred in April 2008.  The examiner further discussed the April 2010 service treatment record where the Veteran presented for evaluation to determine whether any neck injury caused by the April 2008 training exercise could have exacerbated chronic condition of the cervical spine.  As well as the April 6, 2008 statement of medical examination and duty status detailing the accident and the history of the Veteran's neck condition.  The examiner concluded the "Veteran is being seen by PMD and neurosurgeons since 2005 to 2010, since he was on workman's compensation.  There is a mention of his injury in 2005 and again in 2007 and June 2008 while in police service.  As per MD note - sometime in summer of 2007 as he remembers he was at work and another individual grabbed him by a headlock.  After that he developed worsening of neck pain with pain and numbness down the left upper extremity and pain involving the left shoulder blade shoulder region.  Sometime in June 2008, he had another injury when some individual jumped on his neck.  Since then he has had further worsening of the neck pain and pain down the upper extremity."  The examiner noted that the Veteran had not mentioned the April 2008 training incident, and had been on workman's compensation from June 2008 to September 2010 and applied for SSA disability as a result of his neck pain from multiple injuries sustained as a police officer and not due to having aggravated a previous neck injury during reserve training on April 6, 2008.  

As discussed above the service, private, and VA treatment records document the Veteran's reports of neck injuries and treatment for these injuries.  However, these records only show a medical opinion as to the etiology of the Veteran's cervical spine disorder when the Veteran fell off a porch in 2005 during duty as police officer, and does not show whether the preexisting cervical spine disorder was aggravated by his April 2008 ACDUTRA rollover incident.  The only medical opinion supported by adequate rationale on this question is that of the VA practitioner who performed the December 2015 VA examination.

The December 2015 VA examiner reviewed the claims file, examined the Veteran, and diagnosed degenerative arthritis of the cervical spine and intervertebral disc syndrome.  In response to the Board's December 2013 Remand directives, she opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated by an in-service event, injury or illness.  In so finding, the examiner explained that following review of the record, interview, and examination of the Veteran, and review of literature of the Veteran's degenerative arthritis of the cervical spine is less likely as not (less than 50/50 probability) aggravated by military training.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Additionally, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Based on the above, the claim for entitlement to service connection (or more accurately service aggravation) for a cervical spine disability must be denied.  The most probative evidence of record shows that the Veteran had a preexisting cervical spine injury when the rollover incident occurred.  The preponderance of evidence is against a finding that his preexisting cervical spine condition was aggravated by the rollover incident.  

The December 2015 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, and her definitive opinion that there was a lack of aggravation of the preexisting cervical spine disorder due to the April 2008 incident but instead explained it was likely the condition was temporary or intermittent flare-ups of the preexisting injury occurred and was not sufficient to be considered an increase in severity.  In so finding, the examiner cited to the case record and also cited literature on cervical spine conditions in support of the opinion.  As the December 2015 VA examiner explained the reasons for her conclusions, her opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

In this regard, the Board notes that the December 2015 examiner indicated that following the April 2008 incident, the Veteran was treated by his private physician on several occasions but did not report injuring his neck in April 2008.  The Board notes that the examiner did not base her opinion merely on the length of time between the April 2008 incident during reserve service and evidence of treatment showing that the Veteran sought treatment for his neck condition specifically mentioning aggravation of the injury related to the April 2008 service training incident; but, rather, found that the evidence as a whole reflected a clear lack of aggravation from the April 2008 in service training incident including that the Veteran consistently reported all of his neck injuries were sustained on duty as a police officer in August 2005, in summer 2007, and again in June 2008.  In fact, in his March 2009 application for social security disability the Veteran again reported neck injuries from his duty as a police officer and did not report an aggravating injury that occurred in April 2008 during ACDUTRA.  

Moreover, as instructed by the Board, the December 2015 VA examiner specifically addressed the Veteran's statements, and further explained that the Veteran's current neck disorder following the April 2008 training exercise was an intermittent flare-up.  Thus, reading the December 2015 VA examiner's opinion as a whole and in the context of the evidence of record, her conclusion that the Veteran's neck disability is more likely due to an intermittent flare-up is highly probative evidence against the claim.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Significantly, there is no contrary medical opinion in the evidence of record.

In light of the foregoing, the Board finds that service connection for a neck disability is not warranted.  Evidence against the Veteran's claim includes the December 2015 VA examination and medical opinion and subsequent December 2015 addendum opinion.  The December 2015 VA opinions have significant probative value because they include logical explanations of the bases for the negative opinion.  The Board finds that the December 2015 VA opinions obtained in this case are adequate, as the opinions are predicated on a full reading of the medical records in the Veteran's claims file; considered all of the pertinent evidence of record and the statements of the Veteran; and the examiner provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Thus, this opinion outweighs the Veteran's more general lay assertions as to the etiology of his current neck disability.

In favor the Veteran's claims are his statements and the sworn statement by unit commander, LTC K.H.H. dated in November 2012 that the Veteran was involved in a HMMWV / HEAT role over training exercise on April 6, 2008, when he aggravated an injury to the cervical region of his spine.  There is also an undated letter by an unknown author that states that the Veteran had cervical spinal fusion and the disks were agitated during training.  There is no further discussion of the injury.  Additionally, as discussed above, there is a December 2008 letter from Dr. J.R.J. of Jarosz Chiropractic, which states that the Veteran presented for a work-related cervical injury from August 2005 and although there is no specific documentation regarding this event in his notes, the Veteran's cervical spine disc herniation was aggravated due to a military HUMV training exercise on April 6, 2008, and he recalled a brief discussion on this topic.  Dr. J.R.J. does not provide any further opinion or rationale for his conclusion that the Veteran's cervical spine disorder was aggravated during training in service.

The Board acknowledges the Veteran's statements and also the November 2012 sworn statement of LTC K.H.H., who explained that the Veteran aggravated a previous neck injury during a HEAT rolling training.  However, other than the Veteran's statements, the undated letter by an unknown author, and the November 2012 sworn statement of LTC K.H.H., there is no persuasive evidence that the Veteran's preexisting cervical spine disorder was aggravated due to his ACDUTRA service.  There is no medical evidence providing otherwise with an accurate rationale.  

Thus, these reports are considered opinions of a lay person regarding the cervical spine injury.  Whether lay opinions of this nature are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  
In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether this opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  A review of the record evidence shows there is no indication that the Veteran or LTC K.H.H. has medical expertise.  Whether a specific incident in April 2008, three years following the initial 2005 injury leads to an aggravation beyond normal progression of the condition, is not a simple question subject to non-expert opinion evidence.  

In this regard, the Board further notes that lay statements may not be rejected "merely because they were not corroborated by contemporaneous medical records," but the absence of such evidence may be considered together with other evidence in determining credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  An absence of contemporary medical evidence may weigh against lay statements if a foundation is established for drawing inferences against the claimant from the absence of documentation.  Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); see also AZ v. Shinseki, 731 F.3d 1303, 1316-17 (Fed. Cir. 2013) (stating that in determining whether an alleged fact occurred, VA may properly rely on the absence of an entry in a record, if the record is complete and one would expect to find an entry if the alleged fact occurred).

The Veteran's affirmative statements as documented in his available medical records since April 2008, as well as the absence of notations in such records where he would have been expected to report symptoms related to the April 2008 incident, are highly probative as to the nature and timing of his neck symptoms and injuries.  Although the absence of treatment related specifically to the April 2008 incident does not prove the absence of symptoms, the Board infers that any symptoms were no more than temporary or intermittent before the Veteran reported chronic symptoms beginning after additional work injury in June 2008 and thereafter when he applied for Social Security disability in March 2009.  It would be expected that, if the Veteran had been having long-term or ongoing aggravating pain or other symptoms, and particularly since injury in April 2008 or at any point thereafter, which he attributed an aggravation of his neck injury, the Veteran would have reported such a longstanding, or ongoing timing of his symptoms when he sought treatment in April 2008 and subsequently.  Instead, the Veteran repeatedly identified the date of onset of his symptoms as related to his August 2005 work injury, and thereafter related aggravation of his neck condition to a November 2007 accident involving his patrol car, and August 2006 and June 2008 work related injuries as a police officer.  Additionally, in his March 2009 application for Social Security benefits related to his neck condition, the Veteran did not mention the April 2008 injury.  Indeed, as summarized above, the Veteran reported having aggravated his neck in April 2008 during training, as shown on the April 2010 service treatment record, Dr. J.'s December 2008 letter, the May 2010 VA treatment record establishing care for his neck, as well as the March 2013 and December 2015 VA examination reports.

In light of the above, the Board finds the most probative evidence establishes that the Veteran did not have anything more than temporary or intermittent symptoms resulting from the April 2008 rollover incident.  

The Board is not rejecting the Veteran's reports of continuous symptoms due solely to a lack of corroborating records; instead, this determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, as well as a lack of reports in certain records where they would be expected.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37; Horn, 25 Vet. App. at 239; Caluza, 7 Vet. App. at 511.

Although the Veteran believes that his neck disability was aggravated in service, as discussed above, there is no indication that he has any medical training or expertise.  Due to the complex nature of the involved musculoskeletal and neurological systems, along with the Veteran's history of a post-service work injuries, the diagnosis and causal or aggravating factors for his disability are outside the realm of knowledge of a lay person and require medical expertise to interpret the available evidence.  As such, the Veteran is not competent to provide an opinion as to the nature of his underlying neck disability, as opposed to when he noticed temporary observable symptoms or flare-ups.  He is also not competent to provide an opinion as to the reason for the disability or any increase in severity, to include whether any permanent increase in severity was beyond the natural progression of his neck condition or was due to any in-service incident.  Id.  

Considering all of the above, the preponderance of the evidence is against a finding that the Veteran's neck disability was aggravated during ACDUTRA.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a cervical spine disability is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


